Citation Nr: 1100321	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-38 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus 
due to herbicide (Agent Orange) exposure.
.

ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Detroit, Michigan.  

The Veteran initially requested a Board hearing on his September 
2009 substantive appeal, but later indicated that he would not be 
able to attend on the scheduled date.  He asked that his appeal 
be forwarded to the Board.  His request for a Board hearing is 
therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2010).  

The Veteran has at times been represented by the Disabled 
American Veterans and the American Legion.  In October 2010, he 
was notified that he is only entitled to have one Veteran's 
Service Organization represent him on appeal.  The Veteran was 
informed that if he did not notify the Board of Veterans' Appeals 
regarding his representation choice within 30 days, he would be 
presumed to be representing himself.  He did not respond and is 
therefore presumed to be representing himself on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a claim of entitlement for service 
connection for diabetes mellitus.  VA law and regulations provide 
that certain diseases, including type 2 diabetes mellitus, shall 
be service-connected for veterans who had active military service 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a) 
(2010).  If a veteran actually served within the land borders of 
the Republic of Vietnam, exposure to an herbicide agent is 
presumed.  See id.  The Veteran had service in Vietnam from 
October 1971 to April 1972; therefore, the Board presumes 
exposure.

Since service connection for type 2 diabetes is presumed when 
exposure to herbicide agents is established, the issue in this 
case turns solely on the question of whether the Veteran 
currently has type 2 diabetes.  The Veteran was provided a VA 
medical examination in conjunction with his claim for service 
connection for type 2 diabetes mellitus.  The examiner reviewed 
the Veteran's claims file, including a January 2009 private 
medical record of laboratory results which showed A1C levels of 
6.2 percent.  The examination report indicates the examiner also 
reviewed additional private medical records, which do not appear 
in the claims file.  The Veteran was physically examined and 
tested by the examiner.  The examiner found no diabetes-related 
complications and determined that the Veteran did not have 
diabetes.  Subsequent to the examination, additional medical 
records were received from the private medical doctor.  The 
doctor's notes were not especially clear as to whether the 
Veteran had diabetes mellitus.  The note from July 2009 indicates 
that the Veteran was diagnosed with "prediabetes" and has been 
treated since March 2006.  However the doctor's note from March 
2006 appears to indicate a diagnosis of "DM" (diabetes 
mellitus) rather than "prediabetes."  Because of this 
ambiguity, the Board finds the private medical examination 
records to be unclear and insufficient to determine the existence 
of type 2 diabetes.  "When VA concludes that a private medical 
examination report is unclear or insufficient in some way, and it 
reasonably appears that a request for clarification, both as 
limited elsewhere in this opinion, could provide relevant 
information that is otherwise not in the record and cannot be 
obtained in some other way, the Board must either seek 
clarification from the private examiner or clearly and adequately 
explain why such clarification is unreasonable."  Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) See 38 
U.S.C.A. §§ 5103A(a), 7104(d)(1); Tyrues v. Shinseki, 23 Vet. 
App. 166, 184 (2009); 38 C.F.R. §§ 4.2, 19.9(a).  Therefore, the 
Board concludes that it is necessary to obtain clarification of 
the Veteran's current diagnosis by his private physician.  In 
addition, the private medical records referenced by the examiner, 
as well as any other treatment records regarding the diagnosis 
and treatment of diabetes, need to be associated with the file.  
If the VA is unable to obtain clarification of the private 
doctor's medical opinion, another VA examination will be required 
in order to provide a medical opinion that addresses whether the 
Veteran currently has diabetes in light of the medical records 
submitted that appear to indicate diagnosis and treatment of 
diabetes with medication since 2006.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all private medical records that 
were reviewed in conjunction with the 
Veteran's C&P examination of May 2009 from 
the Saginaw VA Medical Center or any other 
appropriate location where these records 
might be located.  The examiner noted that 
he obtained these records pursuant to a 
release from the Veteran.  The private 
medical records may be associated with the 
Veteran's chart at the Saginaw VA Medical 
Center.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile.  If the records 
cannot be located, contact the Veteran and 
provide him with the opportunity to obtain 
the requested information himself.

2.	Contact the Veteran and ask that he either 
(a) submit any additional records 
associated with his evaluation and/or 
treatment by Dr. K. Thepveera regarding 
diagnosis or treatment of diabetes and 
request clarification by Dr. Thepveera of 
the doctor's notes and lab results dated 
November 2005, February 2006, March 2006, 
January 2009 and July 2009, or (b) submit 
information sufficient that the VA may 
obtain these records and opinion from the 
doctor directly.  Notify the doctor that 
the Board is specifically seeking the 
opinion of the Veteran's private physician 
as to whether he currently has diabetes 
mellitus or prediabetes, and if the 
former, whether it is type 2 or type 1 
diabetes.  If the Veteran authorizes the 
VA to obtain the records, and they cannot 
be located, he should be notified and 
provided an opportunity to obtain the 
requested information himself.

3.	If the VA is unsuccessful in obtaining the 
above information, schedule the Veteran 
for an examination in order to ascertain a 
medical opinion regarding the apparent 
diagnosis of diabetes by the Veteran's 
private doctor in March 2006 and 
subsequent treatment with drugs for 
controlling diabetes.  The claims file, 
including a copy of this remand, must be 
made available to the reviewing clinician, 
and the opinion should reflect that the 
claims file was reviewed.  After reviewing 
the record and examining the Veteran, the 
examiner should opine as to whether the 
Veteran currently has diabetes mellitus or 
prediabetes, and if the former, whether it 
is Type 2 or Type 1 diabetes.  According 
to the Veteran's private medical doctor, 
the Veteran has been in treatment for 
diabetes since March 2006 and at the time 
of the doctor's note, July 2009, he was on 
multiple medications to control his 
diabetes; specifically, Actos, metformin 
and Vytorin.  If the examiner concludes 
that the Veteran does not have diabetes, 
the examiner should discuss what effect, 
if any the aforementioned drugs would have 
on the results of testing for diabetes.  

4.	Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


